Case 21-11466-elf   Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27   Desc
                            Exhibit B Page 1 of 37




                    Exhibit B
    Case 21-11466-elf           Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27                         Desc
                                        Exhibit B Page 2 of 37



                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

                                                               :
    In re:                                                     :
                                                               :   Chapter 11
    1121 PIER VILLAGE LLC,                                     :
    PENN TREATY HOMES LLC,                                     :   Lead Case No. 21-11466-ELF
    2626 FRANKFORD LLC,                                        :
    285 KINGSLAND LLC,                                         :   Jointly Administered
    231 E 123 LLC,                                             :
    193 HANCOCK LLC,                                           :
                                                               :
                               Debtors.                        :
                                                               :

                    ORDER (A) APPROVING BID PROCEDURES
            RELATING TO SALE OF DEBTOR’S ASSETS; (B) SCHEDULING
            HEARING TO CONSIDER SALE AND APPROVING FORM AND
         MATTER OF NOTICES; (C) APPROVING EXPENSE REIMBURSEMENT
        PROVISION AND BREAK-UP FEE; AND (D) GRANTING RELATED RELIEF

             AND NOW, upon consideration of the motion (the “Motion”) of Debtor 2626 Frankford

LLC (the “Debtor”), requesting entry of an order (A) approving certain bid procedures with

respect to the proposed Sale1 of substantially all of the assets of the Debtor (the “Assets”), as

more fully set forth in that certain asset purchase agreement (the “Asset Purchase Agreement”) by

and between Debtor and the Purchaser, (B) scheduling a hearing (the “Sale Hearing”) and

approving the form and manner of notice of the Auction, the Bid Procedures (as defined below)

and certain Assumption and Assignment Procedures, (C) approving the Expense Reimbursement

and Break-Up Fee, to the extent applicable and (D) granting related relief; and the Court having

determined that, to the extent set forth herein, the relief requested in the Motion is in the best

interests of the Debtor, their estate, creditors and other parties-in-interest; and due and appropriate

notice of the Motion and the relief requested therein having been provided by the Debtor,


1
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
             Motion.



OMC\4820-9765-4264.v2-9/1/21
    Case 21-11466-elf          Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27                     Desc
                                       Exhibit B Page 3 of 37



pursuant to Bankruptcy Rules 4001(b) and 4001(c)(1), to (i) the Debtor’s top twenty (20)

unsecured creditors; (ii) the Office of the United States Attorney for the Eastern District of

Pennsylvania; (iii) counsel to Sharestates Intercap Line LLC; (iv) counsel to the Purchaser; (v)

Keen Realty LLC; (vi) all entities known to have asserted any lien, claim, interest or

encumbrance in or upon any of the Assets; (vii) all taxing authorities or recording offices which

have a reasonably known interest in the Assets, including, but not limited to the Commonwealth

of Pennsylvania and the City of Philadelphia and the Internal Revenue Service; (viii) the

Environmental Protection Agency; (ix) the state/local environmental agencies in the jurisdictions

where the Debtor own or lease real property; (x) all counter-parties to contracts with the Debtor

related to the Assets; (xi) all entities known to have expressed a bona fide interest in acquiring all

or portions of the Assets; (xii) the Office of the United States Trustee for the Eastern District of

Pennsylvania; (xiii) the Securities and Exchange Commission; (xiv) the 2002 List; (xv) parties on

the Matrix filed by the Debtor; and (xvi) all of the Debtor’s equity holders (collectively, the

“Notice Parties”); and the remainder of the record herein; and after due deliberation thereon; and

good and sufficient cause appearing therefor, it is hereby:

FOUND, CONCLUDED, AND DECLARED THAT:2

         1.       This Court has jurisdiction over this matter and over the property of the Debtor and

their bankruptcy estate pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding

pursuant to 28 U.S.C. §§ 157(b). Venue in this judicial district is proper under 28 U.S.C. §§ 1408

and 1409.




2
         Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as
         findings of fact when appropriate. See Fed. R. Bankr. P. 7052.


                                                       2
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27             Desc
                                       Exhibit B Page 4 of 37



         2.       The statutory bases for the relief requested herein are Sections 105(a), 363, and

365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6003, 6004, 6006, 9007, and 9014, and

Local Rule 6004-1 and 9014-3.

         3.       Notice of the Motion and proposed entry of this Order has been provided to the

Notice Parties. In addition, requisite notice of the Motion and the relief requested thereby, and

this Order has been provided in accordance with Bankruptcy Rules 4001(c), 4001(d) and 9014,

which notice is sufficient for all purposes under the Bankruptcy Code, including, without

limitation, Bankruptcy Code section 102(1), and no further notice of, or hearing on, the Motion or

this Order is necessary or required.

         4.       The Debtor’s proposed notice of the (i) proposed Sale, (ii) bid procedures attached

hereto as Exhibit “1” (the “Bid Procedures”), (iii) Assumption and Assignment Procedures

attached hereto as Exhibit “2” and (iv) Cure Notice and Supplemental Contract Notice, in

substantially the forms attached hereto as Exhibits “4” and “5” respectively, are appropriate and

reasonably calculated to provide all interested parties with timely and proper notice of the proposed

Sale of the Assets, the Auction, the Asset Purchase Agreement, the Bid Procedures, and the

proposed Cure Amounts to be employed in connection therewith.

         5.       The Debtor has articulated good and sufficient reasons for, and the best interests of

their estate will be served by, this Court granting the relief requested in the Motion, including

approval of: (1) the Bid Procedures attached hereto as Exhibit “1,” (2) the Break-up Fee and

Expense Reimbursement, to the extent applicable, as provided for in the Motion and the Bid

Procedures, (3) the Assumption and Assignment Procedures attached hereto as Exhibit “2,” (4)

the Auction and Sale Notice attached hereto as Exhibit “3” (the “Auction and Sale Notice”) and

(5) the Cure Notice and Supplemental Contract Notice attached hereto as Exhibits “4” and “5.”



                                                    3
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27             Desc
                                       Exhibit B Page 5 of 37



         6.       The Debtor has articulated good and sufficient reasons for, and the best interests of

their estate will be served by, this Court scheduling a subsequent Sale Hearing to consider

granting other relief requested in the Sale Motion, including approval of the Sale and the transfer

of the Assets to the Successful Bidder free and clear of all liens, claims, interests, and

encumbrances (other than permitted encumbrances and expressly assumed liabilities) pursuant to

section 363(f) of the Bankruptcy Code.

         7.       The Break-Up Fee and Expense Reimbursement, to the extent applicable, are

essential inducements and conditions relating to Purchaser’s entry into, and continuing

obligations under, the Asset Purchase Agreement. Unless Purchaser is assured that the Break-Up

Fee and Expense Reimbursement, if applicable, will be available, Purchaser is unwilling to

remain obligated to consummate the Sale or otherwise be bound under the Asset Purchase

Agreement (including the obligations to maintain its committed offer while such offer is subject

to higher or otherwise better offers as contemplated by the Bid Procedures). The bid protections

induced Purchaser to submit a bid that will serve as a minimum or floor bid at the Auction on

which the Debtor, their creditors, and other bidders can rely. Purchaser has provided a material

benefit to the Debtor and their creditors by increasing the likelihood that the best possible

purchase price for the Debtor’s assets will be received. Accordingly, the Break-Up Fee and

Expense Reimbursement, if applicable, provide an actual benefit to the Debtor’s estates, are

necessary to preserve the Debtor’s estates, represent the best method for maximizing value for the

benefit of the Debtor’s estates, and are reasonable and appropriate under the circumstances.

         8.       The form and scope of the Auction and Sale Notice is reasonably calculated to

provide all interested parties with timely and proper notice of the Sale, the Sale Hearing, the Bid

Procedures, and the Auction.



                                                    4
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27                 Desc
                                       Exhibit B Page 6 of 37



         9.       The notices to counterparties of Assumed Contracts provided in accordance with

the Assumption and Assignment Procedures are reasonably calculated to provide all

counterparties to the Assumed Contracts with proper notice of the potential assumption and

assignment of their executory contract or unexpired lease and any Cure Amounts associated

therewith.

         10.      The entry of this Order is in the best interests of the Debtor, their estate, creditors,

and other parties-in-interest; and it is therefore

ORDERED, ADJUDGED, AND DECREED THAT:

         11.      The relief requested in the Motion is granted to the extent set forth herein.

         12.      This Order shall be valid, binding, and enforceable on all parties-in-interest and

fully effective immediately upon entry.

         13.      The Bid Procedures attached hereto as Exhibit “1” are hereby approved and fully

incorporated into this Order, and shall apply with respect to the proposed Sale of the Assets. The

Debtor ise authorized to take any and all actions necessary to implement the Bid Procedures.

         14.      The Assumption and Assignment Procedures attached hereto as Exhibit “2” are

hereby approved and fully incorporated into this Order.

         15.      The Cure Notice and the Supplemental Contract Notice attached hereto as

Exhibits “4,” and “5” respectively are hereby approved and fully incorporated into this Order.

         16.      All objections to the relief requested in the Motion that have not been withdrawn,

waived, or settled as announced to the Court at the hearing on the Motion or by stipulation filed

with the Court, are overruled.

         17.      The deadline for submitting a Qualified Bid is ________________________

(prevailing Eastern Time) (the “Bid Deadline”).

         18.      Purchaser’s bid is a Qualified Bid for all purposes.

                                                     5
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27         Desc
                                       Exhibit B Page 7 of 37



         19.      As provided in the Bid Procedures, the Debtor shall conduct the Auction on

_____________________ (prevailing Eastern Time) at the offices of Obermayer Rebmann

Maxwell & Hippel, LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA

19102, if more than one Qualified Bid is timely received.

         20.      The Auction and Sale Notice is approved in all respects. All parties-in-interest

shall receive or be deemed to have received good and sufficient notice of all relief sought in the

Motion, including but not limited to the Auction, the Bid Deadline, the Bid Procedures, the Sale

Hearing, the Sale and the assumption and assignment of the Assumed Contracts if, (a) within two

(2) business days of the date of entry of this Order, the Debtor serves the Auction and Sale Notice

on (i) the Debtor’s top twenty (20) unsecured creditors; (ii) the Office of the United States

Attorney for the Eastern District of Pennsylvania; (iii) counsel to Sharestates Intercap Line LLC;

(iv) counsel to the Purchaser of the Assets; (v) Keen Realty LLC; (vi) all entities known to have

asserted any lien, claim, interest or encumbrance in or upon any of the Assets; (vii) all taxing

authorities or recording offices which have a reasonably known interest in the Assets, including,

but not limited to the Pennsylvania Department of Revenue, the City of Philadelphia and the

Internal Revenue Service; (viii) the Environmental Protection Agency; (ix) the state/local

environmental agencies in the jurisdictions where the Debtor owns or leases real property; (x) all

counterparties to contracts with the Debtor related to the Assets; (xi) all entities known to have

expressed a bona fide interest in acquiring all or portions of the Assets; (xii) the Office of the

United States Trustee for the Eastern District of Pennsylvania; (xiii) the Securities and Exchange

Commission; (xiv) the 2002 List; (xv) parties on the Matrix filed by the Debtor; and (xvi) all of

the Debtor’s equity holders.




                                                  6
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27            Desc
                                       Exhibit B Page 8 of 37



         21.      In addition to the foregoing, as soon as practicable, but in any event no later than

seven (7) business days after the entry of this Bid Procedures Order, the Debtor shall publish the

Auction and Sale Notice (modified for publication, as necessary) in the national edition of the

Wall Street Journal, USA Today, national editions, or such other similar national publication

selected by the Debtor.

         22.      The Sale Hearing shall be conducted on ___________________ (prevailing

Eastern Time). The Debtor shall seek entry of an order at the Sale Hearing approving and

authorizing the Sale to the Successful Bidder on terms and conditions substantially consistent

with the Asset Purchase Agreement, as appropriate, and as such agreement may be amended or

modified. Subject to the Bid Procedures, the Sale Hearing may be adjourned or rescheduled

without notice other than by announcement of the adjourned date at the Sale Hearing.

         23.      Objections, if any, to the relief requested in the Sale Motion must be filed by

____________________ (prevailing Eastern Time) and must: (a) be in writing; (b) comply with

the Bankruptcy Rules and the Local Rules; (c) be filed with the Clerk of the United States

Bankruptcy Court for the Eastern District of Pennsylvania; and (d) be served so as to be

received by: (i) the Debtor; (ii) counsel to the Debtor; (iii) counsel to the Debtor’s prepetition

lender Sharestates Intercap Line LLC; (iv) the Office of the United States Trustee; (v) counsel

to the Purchaser; and (vi) all parties entitled to notice pursuant to Bankruptcy Rule 2002.

         24.      The Break-Up Fee and Expense Reimbursement, to the extent applicable, are

hereby approved, and the Debtor is authorized to pay the Break-Up Fee and Expense

Reimbursement to the Purchaser in the event of: (i) the Purchaser is not the Successful Bidder at

the Auction; (ii) the Debtor withdraws this Motion subsequent to the entry of this Order; and (iii)

as otherwise provided in the Asset Purchase Agreement. The obligation to pay the Break-Up Fee



                                                   7
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27            Desc
                                       Exhibit B Page 9 of 37



and Expense Reimbursement shall constitute an administrative expense of the Debtor’s estate

under section 503(b)(1) of the Bankruptcy Code to the extent that Purchaser is not the Successful

Bidder. Purchaser shall not waive the right to payment of the Break-Up Fee and Expense

Reimbursement by bidding or rebidding at the Auction. If payment of the Break-Up Fee and

Expense Reimbursement is required, the Debtor is authorized to take all necessary steps and is

hereby directed, without need for any application, motion, or further order of this Court, to pay

the Break-Up Fee and Expense Reimbursement to Purchaser upon the terms set forth in the

Motion and the Bid Procedures.

         25.      The Debtor is authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

         26.      Notwithstanding the possible applicability of Bankruptcy Rules 6004, 6006, 7062,

9014, or otherwise, the terms and conditions of this Order shall be immediately effective and

enforceable.

         27.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

         28.      To the extent that this Order is inconsistent with any prior order or pleading with

respect to the Motion in this Chapter 11 Case, the terms of this Order shall govern.

         29.      This Court shall retain jurisdiction to resolve any dispute relating to the

interpretation of the terms and conditions of the Asset Purchase Agreement and this Order. To

the extent any provisions of this Order shall be inconsistent with the Motion, the terms of this

Order shall control.




                                                   8
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27   Desc
                                      Exhibit B Page 10 of 37




                                               BY THE COURT:


                                               _____________________________________
Dated:                                         The Honorable Eric L. Frank
                                               United States Bankruptcy Judge




                                                 9
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27   Desc
                                      Exhibit B Page 11 of 37




                                              Exhibit 1

                                           Bid Procedures




                                                 10
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf              Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27            Desc
                                        Exhibit B Page 12 of 37



                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

                                                           :
 In re:                                                    :
                                                           :      Chapter 11
 1121 PIER VILLAGE LLC,                                    :
 PENN TREATY HOMES LLC,                                    :      Lead Case No. 21-11466-ELF
 2626 FRANKFORD LLC,                                       :
 285 KINGSLAND LLC,                                        :      Jointly Administered
 231 E 123 LLC,                                            :
 193 HANCOCK LLC,                                          :
                                                           :
                                Debtors.                   :
                                                           :

                                              BID PROCEDURES

       2626 Frankford LLC, debtor and debtor-in-possession (the “Debtor”), has filed a chapter
11 case pending in the United States Bankruptcy Court for the Eastern District of Pennsylvania
(the “Bankruptcy Court”) jointly administered under Case No. 21-11466 (ELF). By motion dated
September 1, 2021 (the “Motion”), the Debtor sought, among other things, approval of the
process and procedures set forth below (the “Bid Procedures”) through which they will determine
the highest and best offer for the Assets, as defined in the Asset Purchase Agreement (as defined
below) (the “Assets”). On ________________, the Bankruptcy Court entered an order
approving, among other things, the Bid Procedures (the “Bid Procedures Order”).

       On __________________, as further described in these Bid Procedures, the Motion and
the Bid Procedures Order, the Bankruptcy Court shall conduct the Sale Hearing at which the
Debtor shall seek entry of the Sale Order authorizing and approving the sale of the Assets (the
“Proposed Sale”) to the Purchaser (defined below) or to one or more other Qualified Bidders
(defined below) that the Debtor determines to have made the highest and best offer.

                  1.           Agreement

       On September 1, 2021, the Debtor entered into an asset purchase agreement (the “Asset
Purchase Agreement”) with 724 Group Investments, LLC (the “Purchaser”), such Asset Purchase
Agreement being deemed a Qualified Bid, pursuant to which the Purchaser proposes to acquire
the Assets. The transaction contemplated by the Asset Purchase Agreement is subject to
competitive bidding as set forth herein and approval by the Bankruptcy Court pursuant to
Bankruptcy Code section 363.

                  2.           Assets to be Sold/Purchase Price

       The Debtor shall offer for sale the Assets. The purchase price for the Assets is
$400,000.00, adjusted upward or downward pursuant to the terms of the Asset Purchase
Agreement.


OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf                  Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27              Desc
                                            Exhibit B Page 13 of 37




                  3.           Mailing the Auction and Hearing Notice

         No later than two (2) business days after the entry of the Bid Procedures Order, the Debtor
will cause the Auction and Sale Notice, as defined in the Bid Procedures Order, to be sent by
first-class mail, postage prepaid to (i) the Debtor’s top twenty (20) unsecured creditors; (ii) the
Office of the United States Attorney for the Eastern District of Pennsylvania; (iii) counsel to
Sharestates; (iv) counsel to the Purchaser; (v) Keen Realty LLC (“Keen”); (vi) all entities known
to have asserted any lien, claim, interest or encumbrance in or upon any of the Assets; (vii) all
taxing authorities or recording offices which have a reasonably known interest in the Assets,
including, but not limited to the Commonwealth of Pennsylvania and the City of Philadelphia and
the Internal Revenue Service; (viii) the Environmental Protection Agency; (ix) the state/local
environmental agencies in the jurisdictions where the Debtor owns or leases real property; (x) all
counterparties to contracts with the Debtor related to the Assets; (xi) all entities known to have
expressed a bona fide interest in acquiring all or portions of the Assets; (xii) the Office of the
United States Trustee for the Eastern District of Pennsylvania; (xiii) the Securities and Exchange
Commission; (xiv) the 2002 List; (xv) parties on the Matrix filed by the Debtor; and (xvi) all of
the Debtor’s equity holders (collectively, the “Notice Parties”).

                  4.           The Bidding Process

       Set forth below is the general process to be employed by the Debtor with respect to the
proposed Sale of their assets:

                               (i)       Any person interested in making an offer to purchase the Debtor’s
                                         assets shall comply with these procedures.

                               (ii)      Only Qualified Bids (as defined below) shall be considered by the
                                         Debtor.

                               (iii)     If the Debtor does not receive a Qualified Bid other than the Asset
                                         Purchase Agreement prior to the Bid Deadline (as defined below),
                                         then the Purchaser’s offer to acquire the Assets under the Asset
                                         Purchase Agreement shall constitute the highest or otherwise best
                                         Qualified Bid (the “Successful Bid”).

                               (iv)      If the Debtor receives a Qualified Bid other than the Asset Purchase
                                         Agreement prior to the Bid Deadline, then the Debtor shall select a
                                         Qualified Bid as the Successful Bid after the Debtor has conducted
                                         an Auction (as defined below) and considered, among other things,
                                         the total consideration to be received by their estates as well as
                                         other financial and contractual terms relevant to the proposed Sale,
                                         including those factors affecting the speed and certainty of
                                         consummating the proposed Sale.

                               (v)       Upon failure to consummate the proposed Sale because of a breach
                                         on the part of the Successful Bidder after an Order entered at the


                                                           2
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf                  Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27                Desc
                                            Exhibit B Page 14 of 37



                                         Sale Hearing, the Debtor shall be permitted to select the next
                                         highest or otherwise best bid to be the Successful Bid and to
                                         consummate such transaction without further Order of the
                                         Bankruptcy Court.

                               (vi)      The Good Faith Deposits of the Successful Bidder and the second-
                                         highest bidder at the Auction (the “Back-Up Bidder”) shall be held
                                         in escrow in an interest-bearing account, and all Qualified Bids will
                                         remain open, notwithstanding Bankruptcy Court approval of a Sale
                                         pursuant to the terms of a Successful Bid by a Qualified Bidder,
                                         until the earlier of (1) the closing of the Sale of the Assets, (2) the
                                         date that is 30 days after entry of a Sale Order approving a Sale to
                                         the Successful Bidder, or (3) the date that is 35 days after the
                                         Auction (the “Return Date”). Purchaser’s Bid will remain open,
                                         notwithstanding Bankruptcy Court approval of a Sale pursuant to
                                         the terms of a Successful Bid by a Qualified Bidder other than
                                         Purchaser, for a period of 10 days after the Auction. On the Return
                                         Date, if the Debtor has not completed a Sale to such bidder, the
                                         Debtor shall return the Good Faith Deposit of the Back-Up Bidder,
                                         with accrued interest. The Debtor shall return the Good Faith
                                         Deposits of all bidders other than the Successful Bidder and the
                                         Back-Up Bidder within two (2) business days after the Auction.

                  5.           Participation Requirements

       Unless otherwise ordered by the Bankruptcy Court for cause shown, in order to participate
in the Sale process, each person (a “Potential Purchaser”) shall deliver to the Debtor and an
escrow agent to be determined pursuant to the Asset Purchase Agreement:

                               (i)       an executed confidentiality agreement in form and substance
                                         satisfactory to the Debtor; and

                               (ii)      financial disclosures acceptable to the Debtor demonstrating such
                                         Potential Purchaser’s ability to close the proposed transaction and
                                         to provide adequate assurance of future performance to
                                         counterparties to any executory contracts and unexpired leases to be
                                         assumed and assigned.

       A “Qualified Bidder” is (1) the Purchaser, or (2) a Potential Purchaser that delivers the
documents described in subparagraphs 5(i) and (ii) above and that the Debtor determines is
reasonably likely (based on the availability of financing, experience, and other considerations) to
submit a bona fide offer and to be able to consummate the proposed Sale if selected as the
Successful Bidder.

       The Debtor shall determine whether a Potential Purchaser is a Qualified Bidder and shall
provide written notice of their determination to such Potential Purchaser and to each then existing
Qualified Bidder.


                                                            3
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf                  Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27              Desc
                                            Exhibit B Page 15 of 37



                  6.           Due Diligence

        Subject to the Debtor’s receipt of an executed confidentiality agreement in form and
substance satisfactory to it, the Debtor shall afford each Potential Purchaser due diligence access
to the Assets. The Debtor shall not be obligated to furnish any due diligence information after the
Bid Deadline.

                  7.           Bid Deadline and Requirements

        A “Qualified Bid” is (1) the Purchaser’s offer to acquire the Assets pursuant to the Asset
Purchase Agreement, or (2) another Qualified Bidder’s offer to acquire the Assets if such offer
was received prior to the Bid Deadline and if such offer included each of the following
(collectively, a “Bid Package”):

                               (i)       An executed copy of an asset purchase agreement (including
                                         schedules and exhibits, the “Modified Asset Purchase Agreement”):
                                         (a) marked to reflect changes to the Asset Purchase Agreement (b)
                                         irrevocable until the earlier of 30 days after the Auction or two
                                         business days after a proposed Sale is consummated and (c) for the
                                         purchase of substantially all of the Assets, with no closing
                                         conditions other than those set forth in the Asset Purchase
                                         Agreement, in exchange for a cash purchase price that exceeds the
                                         Purchase Price (as such term is defined in the Asset Purchase
                                         Agreement) by at least $250,000 (representing the initial bid
                                         increment plus the combined Break-Up Fee and Expense
                                         Reimbursement, the “Minimum Cash Amount”).

                               (ii)      Financial and other information satisfactory to the Debtor setting
                                         forth adequate assurance of future performance under section 365
                                         of the Bankruptcy Code, with respect to any Assumed Contracts.

                               (iii)     A written statement that the bid is not conditioned on (a) obtaining
                                         financing or other financing contingencies or (b) the outcome of
                                         unperformed due diligence by the bidder.

                               (iv)      A written statement identifying any regulatory approval(s) that is
                                         required for the bidder’s proposed acquisition of the Assets and the
                                         anticipated time frame for the filing of any requests for such
                                         approval(s) and the obtaining of such regulatory approval(s).

        In order to be considered, Bid Packages must be received on or before noon, prevailing
Eastern Time, on ___________________________ (the “Bid Deadline”) and, except as may be
instructed otherwise with respect to the Good Faith Deposit, should be delivered to (i) the
Debtor, 2626 Frankford LLC, 93-16 71st Drive, Forest Hills, NY 11375-6709; and (ii) counsel
for the Debtor, Obermayer Rebmann Maxwell & Hippel, LLP, Centre Square West, 1500 Market
Street, Suite 3400, Philadelphia, PA 19102, Attn: Edmond M. George, Esquire; and (iii) an
escrow agent to be determined pursuant to the Asset Purchase Agreement.


                                                           4
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf                  Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27               Desc
                                            Exhibit B Page 16 of 37



        After the Bid Deadline, the Debtor, and their advisors (including counsel and investment
banker), shall determine which Qualifying Bid represents the then highest or otherwise best value
to the Debtor (the “Baseline Bid”). The determination of which Qualified Bid constitutes the
Baseline Bid shall take into account any factors the Debtor reasonably deems relevant to the
value of the Qualified Bid to the estate, including, inter alia, the following: (i) the amount and
nature of the consideration; (ii) the proposed assumption of any liabilities, if any; (iii) the ability
of the Qualified Bidder to close the proposed transaction; (iv) the proposed closing date and the
likelihood, extent, and impact of any potential delays in closing; (v) any purchase price
adjustments; (vi) the impact of the contemplated transaction on any actual or potential litigation;
and (vii) the net economic effect of any changes from the Asset Purchase Agreement, if any,
contemplated by the proposed transaction documents (collectively, the “Bid Assessment
Criteria”). At least 24 hours prior to the Auction, the Debtor shall distribute copies of the
Baseline Bid to each Qualifying Bidder.

                  8.           Auction

        If the Debtor receives a Qualified Bid other than that of the Purchaser and conclude that
any such Qualified Bid is a higher and better bid than the Asset Purchase Agreement, the Debtor
will conduct an Auction. The Auction shall take place at the offices of Obermayer Rebmann
Maxwell & Hippel, LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA
19102 on ________________________ prevailing Eastern Time, with a remote participation
option. Subject to the “Reservation of Rights” set forth below, the Auction shall be governed by
the following procedures:

                               (i)       Only a Qualified Bidder who has submitted a Qualified Bid
                                         (including the Purchaser) shall be eligible to attend and participate
                                         in the Auction.

                               (ii)      Each Qualified Bidder shall be required to verbally confirm that it
                                         has not engaged in any collusion with respect to the bidding or the
                                         proposed Sale.

                               (iii)     The Auction shall begin with the Baseline Bid (which, as a
                                         Qualified Bid, will provide for at least the Minimum Cash Amount)
                                         and proceed in minimum additional increments of $250,000.00.

                               (iv)      Each bid at the Auction must meet each of the criteria of a
                                         Qualified Bid, other than the requirement that it be received prior to
                                         the Bid Deadline.

                               (v)       All bids shall be placed on the record, which shall either be
                                         transcribed or videotaped, and each bidder shall be informed of the
                                         terms of the previous bid.

                               (vi)      The Auction shall continue until there is only one offer that the
                                         Debtor, and their advisors (including counsel and Keen Realty
                                         LLC), determine is the Successful Bid. In determining which


                                                           5
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf              Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27                 Desc
                                        Exhibit B Page 17 of 37



                                       Qualified Bid to select as the Successful Bid, the Debtor, and their
                                       advisors (including counsel and Keen Realty LLC), may consider,
                                       among other things, (1) the amount of the purchase price; (2) the
                                       form of consideration being offered; (3) the likelihood of the
                                       Qualified Bidder’s ability to close a transaction and the timing
                                       thereof; and (4) the net benefit to the Debtor’s estate and creditors.
                                       The Debtor shall present the Successful Bid to the Bankruptcy
                                       Court for approval at the Sale Hearing.

                               (vii)   The Debtor, and their advisors, in their reasonable discretion, may
                                       adopt rules for the Auction at or prior to the Auction that, in its
                                       reasonable discretion, will better promote the goals of the Auction
                                       and that are consistent with any of the provisions of the Bid
                                       Procedures Order; provided, however, that the Debtor may not
                                       without the consent of the Purchaser modify (1) the dates set for the
                                       Bid Deadline, the Auction or the Sale Hearing; (2) the definition of
                                       a Qualified Bid.

                  9.           Bid Protections.

       Purchaser is entitled to a Break-Up Fee in the amount of $120,000.00 and an Expense
Reimbursement in the amount not to exceed $150,000.00 (including fees and expenses of
counsel) incurred by Purchaser in connection with the negotiation, documentation, and
implementation of the Asset Purchase Agreement and the transactions contemplated hereby.

                  10.          Sale Hearing

       The Sale Hearing shall take place in the courtroom of Honorable Eric L. Frank in the
United States Bankruptcy Court for the Eastern District of Pennsylvania, Robert N.C. Nix Sr.
Federal Courthouse, 900 Market Street, Suite 400, Courtroom 1, 2nd Floor, Philadelphia, PA
19107 on _______________________ prevailing Eastern Time. With the consent of the
Successful Bidder, the Sale Hearing may be adjourned or rescheduled without notice other than
by an announcement of the adjourned date at the Sale Hearing or otherwise. At such
Sale Hearing, the Debtor shall present the Successful Bid to the Bankruptcy Court for approval.

                  11.          Reservation of Rights

        In addition to their rights set forth in section 8 (vii) above, the Debtor and their advisors
(including counsel and investment banker), may modify these Bid Procedures or impose, at or
prior to the Auction, additional customary terms and conditions on the proposed Sale of their
assets if in their reasonable judgment such modifications would be in the best interest of the
Debtor’ estate and promote an open and fair sale process, so long as such modifications and/or
additional terms are consistent with the provisions of the Asset Purchase Agreement.




                                                         6
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27   Desc
                                      Exhibit B Page 18 of 37




                                              Exhibit 2

                                Assumption and Assignment Procedures




OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf             Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27        Desc
                                       Exhibit B Page 19 of 37



                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
 In re:                                              :
                                                     :   Chapter 11
 1121 PIER VILLAGE LLC,                              :
 PENN TREATY HOMES LLC,                              :   Lead Case No. 21-11466-ELF
 2626 FRANKFORD LLC,                                 :
 285 KINGSLAND LLC,                                  :   Jointly Administered
 231 E 123 LLC,                                      :
 193 HANCOCK LLC,                                    :
                                                     :
                               Debtors.              :
                                                     :

                         ASSUMPTION AND ASSIGNMENT PROCEDURES

        2626 Frankford LLC, debtor and debtor-in-possession (the “Debtor”), has filed a chapter
11 case pending in the United States Bankruptcy Court for the Eastern District of Pennsylvania
(the “Bankruptcy Court”) jointly administered under Case No. 21-11466 (ELF). By motion dated
September 1, 2021 (the “Motion”), the Debtor sought, among other things, approval of the
process and procedures (the “Bid Procedures”) through which they will determine the highest and
best offer for the Assets, as defined in the Asset Purchase Agreement (as defined below) (the
“Assets”). On _________________ the Bankruptcy Court entered its order (the “Bid Procedures
Order”) which, among other things, approved the Bid Procedures.

        On __________________ as further described in the Bid Procedures, the Motion, and the
Bid Procedures Order, the Bankruptcy Court shall conduct the Sale Hearing at which the Debtor
shall seek entry of the Sale Order authorizing and approving the sale of the Assets (the “Proposed
Sale”) to the Purchaser (defined below) or to one or more other Qualified Bidders (defined
below) that the Debtor determines to have made the highest and best offer.

        On __________________, the Debtor entered into an asset purchase agreement (the
“Asset Purchase Agreement”) with Purchaser (the “Purchaser”), pursuant to which the Purchaser
proposes to acquire the Assets. The transaction contemplated by the Asset Purchase Agreement
is subject to competitive bidding and approval by the Bankruptcy Court pursuant to Bankruptcy
Code section 363.

        Set forth below are the assumption and assignment procedures (the “Assumption &
Assignment Procedures”) to be employed with respect to the proposed Sale of the Debtor’s assets
to the Purchaser.

        Pursuant to the Motion and section 365 of the Bankruptcy Code, the Debtor requests
authority to assume and assign certain executory contracts and unexpired leases (the “Assumed
Contracts”) to any Successful Bidder and to be relieved of any liability under such Assumed
Contracts arising after the closing of the Sale according to the following procedures:


OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf                  Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27               Desc
                                            Exhibit B Page 20 of 37




                               (i)       Within five (5) business days of the entry of the Bid Procedures
                                         Order, the Debtor shall file a schedule (the “Contract & Cure
                                         Schedule”) (a) listing the Assumed Contracts, (b) listing the
                                         amount, if any, necessary to pay to cure such Assumed Contracts
                                         pursuant to section 365 of the Bankruptcy Code (the “Cure
                                         Amounts”), (c) designating which of the Assumed Contracts have
                                         been designated for assumption and assignment by the Purchaser,
                                         (d) stating that the Purchaser have the right to delete any Assumed
                                         Contract initially designated for assumption and assignment from
                                         the final list of Assumed Contracts to be assumed and assigned at
                                         any time up to three (3) days prior to the Auction, and (e) stating
                                         that, in the event a bidder other than the Purchaser is the Successful
                                         Bidder, such other party has the right to designate Assumed
                                         Contracts for assumption and assignment that may be different than
                                         the contracts initially designated by the Purchaser and such
                                         Assumed Contracts will be set forth in a supplemental Contract
                                         Schedule (the “Supplemental Contract Schedule”) to be served and
                                         filed within two (2) days after the Auction.

                               (ii)      Upon filing the Contract & Cure Schedule, a copy of the Contract
                                         & Cure Schedule, the Motion and all exhibits related thereto, the
                                         Auction and Sale Notice, the Bid Procedures Order, the Bid
                                         Procedures, and these Assumption and Assignment Procedures
                                         (collectively, a “Cure Package”), will be served on each of the
                                         counterparties to the Assumed Contracts.

                               (iii)     Any objections (“Assignment Objections”) to the assumption and
                                         assignment of any Assumed Contract, including, but not limited to,
                                         objections relating to adequate assurance of future performance of
                                         the Purchaser or to the proposed Cure Amount set forth in the
                                         Contract & Cure Schedule, must be filed with the Bankruptcy
                                         Court and served upon counsel for the Debtor, Obermayer
                                         Rebmann Maxwell & Hippel LLP, Obermayer Rebmann Maxwell
                                         & Hippel LLP, Centre Square West, 1500 Market Street, Suite
                                         3400, Philadelphia PA 19102, Attn: Edmond M. George, Esquire,
                                         counsel to the Purchaser, and the Office of the United States
                                         Trustee, Office of The United States Trustee, Custom House, 200
                                         Chestnut Street, Suite 502, Philadelphia, PA 19106 no later than
                                         _________ __, 2021 at 4:00 p.m., prevailing Eastern Time (the
                                         “Sale and Assignment Objection Deadline”). Notably, all
                                         Assignment Objections based on the Debtor’s proposed Cure
                                         Amounts must be filed by the Sale and Assignment Objection
                                         Deadline, even if the Successful Bidder at Auction is not the
                                         Purchaser. Assignment Objections will be heard at the Sale
                                         Hearing unless otherwise agreed to by the applicable parties or
                                         ordered by the Court.

                                                           2
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf              Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27                Desc
                                        Exhibit B Page 21 of 37



                               (iv)    If the Successful Bidder at Auction is not the Purchaser,
                                       Assignment Objections relating only to adequate assurance of
                                       future performance shall be filed with the Bankruptcy Court and
                                       served upon counsel for the Debtor, Obermayer Rebmann Maxwell
                                       & Hippel LLP, Obermayer Rebmann Maxwell & Hippel LLP,
                                       Centre Square West, 1500 Market Street, Suite 3400, Philadelphia
                                       PA 19102, Attn: Edmond M. George, Esquire, counsel to the
                                       Successful Bidder, and the Office of the United States Trustee,
                                       Office of The United States Trustee, Custom House, 200 Chestnut
                                       Street, Suite 502, Philadelphia, PA 19106 no later than eleven (11)
                                       days after service of the Supplemental Contract Schedule. A
                                       hearing to resolve any such objections will be held on a date to be
                                       determined.

                               (v)     Any counterparty to an Assumed Contract failing to file an
                                       Assignment Objection by the Sale and Assignment Objection
                                       Deadline shall be forever barred from (1) objecting to the Cure
                                       Amount set forth on the Contract Schedule with respect to its
                                       Assumed Contract; (2) seeking additional amounts arising under its
                                       Assumed Contract prior to the Closing from the Debtor, the
                                       Purchaser or other Successful Bidder; (3) objecting to the
                                       assumption and assignment of its Assumed Contract to the
                                       Purchaser; and (4) objecting to the adequate assurance to be
                                       provided by the Purchaser.

                               (vi)    Any counterparty to an Assumed Contract failing to file an
                                       Assignment Objection based on a Successful Bidder’s adequate
                                       assurance within eleven (11) days after service of the Supplemental
                                       Contract Schedule shall be forever barred from objecting to the
                                       adequate assurance of future performance provided by the
                                       Successful Bidder.

                               (vii)   Except as may otherwise be agreed to by all parties to an Assumed
                                       Contract, the cure of any defaults under Assumed Contracts
                                       necessary to permit assumption and assignment thereof in
                                       accordance with section 365 of the Bankruptcy Code shall be by
                                       (1) payment of the undisputed Cure Amount, and/or (2)
                                       establishment of a reserve with respect to any disputed Cure
                                       Amount. The party responsible for paying Cure Amounts shall be
                                       the party set forth in the applicable Asset Purchase Agreement or, if
                                       applicable, in an agreement between the Successful Bidder and the
                                       Debtor.




                                                         3
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27   Desc
                                      Exhibit B Page 22 of 37



                                               Exhibit 3

                                        Auction and Sale Notice




OMC\4820-9765-4264.v2-9/1/21
    Case 21-11466-elf           Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27                        Desc
                                       Exhibit B Page 23 of 37



                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

                                                              :
    In re:                                                    :
                                                              :    Chapter 11
    1121 PIER VILLAGE LLC,                                    :
    PENN TREATY HOMES LLC,                                    :    Lead Case No. 21-11466-ELF
    2626 FRANKFORD LLC,                                       :
    285 KINGSLAND LLC,                                        :    Jointly Administered
    231 E 123 LLC,                                            :
    193 HANCOCK LLC,                                          :
                                                              :
                               Debtors.                       :
                                                              :

                                     NOTICE OF AUCTION AND SALE

        PLEASE TAKE NOTICE that on September 1, 2021, 2626 Frankford LLC, the above-
captioned debtor and debtor-in-possession (the “Debtor”), filed a Motion For Order (I)
Scheduling Expedited Hearing, Reduced Notice Period and Limited Notice; (II) (A) Approving
Bid Procedures Relating to the Sale of Debtor’s Assets; (B) Scheduling Hearing to Consider Sale
and Approving Form and Matter of Notices; (C) Approving Expense Reimbursement Provision
and Break-Up Fee; and (D) Granting Related Relief and (III) (A) Authorizing the Sale of
Substantially All of the Debtor’s Assets, Free and Clear of Liens, Claims, Encumbrances and
Interests, (B) Approving Asset Purchase Agreement, (C) Authorizing The Assumption and
Assignment of the Assigned Contracts and (D) Granting Related Relief (the “Sale/Bid Procedures
Motion”) with the United States Bankruptcy Court for the Eastern District of Pennsylvania (the
“Bankruptcy Court”). The Debtor has received a Qualified Bid1 from Purchaser (“Purchaser”), as
a stalking horse purchaser. The purchase price for the Assets is $400,000.00, adjusted upward or
downward pursuant to the terms of the Asset Purchase Agreement (as defined below). All parties
that may be interested in submitting a bid for substantially all of the assets of Debtor (the
“Assets”) or any portion thereof or taking part in the Auction (as defined below) must read
carefully the Bid Procedures Order (as defined below).

       PLEASE TAKE NOTICE that following a hearing held on __________________, the
Bankruptcy Court entered an Order (A) Approving Bid Procedures Relating to the Sale of
Debtor’s Assets; (B) Scheduling Hearing to Consider Sale and Approving Form and Matter of
Notices; (C) Approving Expense Reimbursement Provision and Break-Up Fee; and (D) Granting
Related Relief (the “Bid Procedures Order”) and scheduled a hearing to consider that portion of
the Sale/Bid Procedures Motion in which the Debtor seeks authority to, among other things, sell
substantially all assets, free and clear of all liens, claims, encumbrances and interests for
___________________ (prevailing Eastern Time) (the “Sale Hearing”).


1
             Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed them in the Bid
             Procedures Motion and/or the Bid Procedures.



OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27         Desc
                                      Exhibit B Page 24 of 37



        Only those parties that submit Qualified Bids may participate in the Auction (as defined
below). If you are interested in determining how to submit a Qualified Bid, you must comply
with the terms of the Bid Procedures Order. Any party-in-interest wishing to receive a complete
set of the asset purchase agreement, the Sale/Bid Procedures Motion, and the Bid Procedures
Order may do so free of charge upon request to the undersigned.

       In order to be considered, Bid Packages must be received on or before noon, prevailing
Eastern Time, on ___________________ (the “Bid Deadline”) and, except as may be instructed
otherwise with respect to the Good Faith Deposit, should be delivered to (i) the Debtor, 2626
Frankford LLC, 93-16 71st Drive, Forest Hills, NY 11375-6709; (ii) counsel for the Debtor,
Obermayer Rebmann Maxwell & Hippel LLP, Centre Square West, 1500 Market Street, Suite
3400, Philadelphia, PA 19102, Attn: Edmond M. George, Esquire; and (iii) an escrow agent to be
determined pursuant to the Asset Purchase Agreement.

       If a Qualified Bid is received by the Bid Deadline, an auction (the “Auction”) with respect
to a contemplated transaction shall take place on __________________________ (prevailing
Eastern Time) at Obermayer Rebmann Maxwell & Hippel LLP, Centre Square West, 1500
Market Street, Suite 3400, Philadelphia, PA 19102. If, however, no such Qualified Bid is
received by the Bid Deadline, then the Auction will not be held, the Purchaser will be deemed the
Successful Bidder, the asset purchase agreement with the Purchaser (the “Asset Purchase
Agreement”) will be the Successful Bid and, at the Sale Hearing, the Debtor will seek approval of
and authority to consummate the transaction contemplated by the Asset Purchase Agreement.

       Only a Qualified Bidder who has submitted a Qualified Bid will be eligible to participate
in the Auction. Only the authorized representatives of each of the Qualified Bidders and the
Debtor shall be permitted to attend the Auction. At the Auction, Qualified Bidders will be
permitted to increase their bids. The bidding at the Auction shall start at the Baseline Bid as
disclosed to all Qualified Bidders prior to commencement of the Auction, and continue in
increments of $10,000.00 (the “Minimum Overbid Increment”). The highest and otherwise best
Qualified Bid shall be determined by the Debtor in their discretion.

        At the Sale Hearing, the Debtor will present the Successful Bid to the Bankruptcy Court
for approval. The Debtor will sell the Assets to the Successful Bidder or to the Purchaser in
accordance with the Asset Purchase Agreement if a higher and otherwise better Qualified Bid is
not received and accepted as the Successful Bid. If the Successful Bidder fails to consummate an
approved Sale because of a breach or failure to perform on the part of the Successful Bidder, the
next highest and otherwise best Qualified Bid, as approved at the Sale Hearing, shall be deemed
to be the Successful Bid and the Debtor shall be authorized to effect such a Sale without further
order of the Bankruptcy Court.

        If you seek to object to the sale of the Assets or any portion thereof, you must comply
with the terms for making such objections as set forth in the Sale/Bid Procedures Motion and the
Bid Procedures Order. Such objections must be filed with the Bankruptcy Court and served on
the parties set forth in the Bid Procedures Order. If any party fails to timely file and serve an
objection in accordance with the Bid Procedures Order, the Bankruptcy Court may disregard such
objection. Any party seeking copies of the Sale/Bid Procedures Motion and Bid Procedures
Order may receive copies by contacting Edmond M. George, counsel for the Debtor, (a) by


                                                 2
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27    Desc
                                      Exhibit B Page 25 of 37



telephone at (215) 665-3140, (b) by electronic mail at edmond.george@obermayer.com, or (c) by
mail to Obermayer Rebmann Maxwell & Hippel LLP, Centre Square West, 1500 Market Street,
Suite 3400, Philadelphia, PA 19102, Attn: Edmond M. George, Esquire.



Dated: ___________, 2021                       OBERMAYER REBMANN MAXWELL &
                                               HIPPEL LLP



                                               Edmond M. George, Esquire
                                               Michael D. Vagnoni, Esquire
                                               Centre Square West
                                               1500 Market Street, Suite 3400
                                               Philadelphia, PA 19102
                                               (215) 665-3140 (telephone)
                                               (215) 665-3165 (fax)
                                               Edmond.george@obermayer.com
                                               Michael.vagnoni@obermayer.com

                                               Counsel for Debtor




                                                  3
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27   Desc
                                      Exhibit B Page 26 of 37



                                              Exhibit 4

                                            Cure Notice




OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf             Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27        Desc
                                       Exhibit B Page 27 of 37



                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
 In re:                                              :
                                                     :   Chapter 11
 1121 PIER VILLAGE LLC,                              :
 PENN TREATY HOMES LLC,                              :   Lead Case No. 21-11466-ELF
 2626 FRANKFORD LLC,                                 :
 285 KINGSLAND LLC,                                  :   Jointly Administered
 231 E 123 LLC,                                      :
 193 HANCOCK LLC,                                    :
                                                     :
                               Debtors.              :
                                                     :

                 NOTICE OF PROPOSED ASSUMPTION AND ASSIGNMENT
                 OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        PLEASE TAKE NOTICE that on ________________, the United States Bankruptcy
Court for the Eastern District of Pennsylvania (the “Bankruptcy Court”) entered its Order
(A) Approving Bid Procedures Relating to the Sale of Debtor’s Assets; (B) Scheduling Hearing
to Consider Sale and Approving Form and Matter of Notices; (C) Approving Expense
Reimbursement Provision and Break-Up Fee; and (D) Granting Related Relief (the “Bid
Procedures Order”), pursuant to which the Bankruptcy Court approved bid procedures in
connection with the motion of debtor 2626 Frankford LLC (the “Debtor”) to sell substantially all
of their assets to Purchaser or the successful purchaser of the Debtor’s assets at auction (the
“Successful Bidder”).

        PLEASE TAKE FURTHER NOTICE that the hearing on the Motion For Order
(I)(A) Approving Bid Procedures Relating to the Sale of Debtor’s Assets; (B) Scheduling
Hearing to Consider Sale and Approving Form and Matter of Notices; (C) Approving Expense
Reimbursement Provision and Break-Up Fee; and (D) Granting Related Relief and (II)(A)
Authorizing the Sale of Substantially All of the Debtor’s Assets, Free and Clear of Liens, Claims,
Encumbrances and Interests, (B) Approving Asset Purchase Agreement, (C) Authorizing the
Assumption and Assignment of the Assigned Contracts and (D) Granting Related Relief (the
“Sale Motion”) has been set for ______________________ (prevailing Eastern time) before the
Honorable Eric L. Frank in the United States Bankruptcy Court for the Eastern District of
Pennsylvania, Robert N.C. Nix Sr. Federal Courthouse, 900 Market Street, Suite 400, Courtroom
1, 2nd Floor, Philadelphia, PA 19107. Pursuant to the Sale Motion, the Debtor seeks, inter alia,
the approval of the Bankruptcy Court for the sale of substantially all of the assets of the Debtor
(the “Assets”), including the assumption and assignment of various executory contracts and
unexpired leases (the “Assumed Contracts”).

        PLEASE TAKE FURTHER NOTICE that each of the executory contracts and unexpired
leases that the Debtor may seek to assume and assign to the Successful Bidder are listed on



OMC\4820-9765-4264.v2-9/1/21
    Case 21-11466-elf          Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27                        Desc
                                      Exhibit B Page 28 of 37



Exhibit “A.” Those agreements designated by the Purchaser as Assumed Contracts are
identified on Exhibit “A” (the “Purchaser Designated Contracts”).

       PLEASE TAKE FURTHER NOTICE that the “Cure Amounts” included in Exhibit “A”
hereto are the amounts that, based on the Debtor’s books and records, the Debtor asserts are
owed to cure any defaults existing under the Assumed Contracts as of the Petition Date.4

        PLEASE TAKE FURTHER NOTICE that (a) the Purchaser may add or remove
agreements from the list of Purchaser Designated Contracts; and (b) a Successful Bidder, other
than the Purchaser, may designate different agreements for assumption and assignment.
Accordingly, the inclusion of any executory contract or unexpired lease on Exhibit “A” hereto is
not, and should not be deemed to be, an agreement or acknowledgment by the Successful Bidder
that such executory contract or unexpired lease is an Assumed Contract.

       PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit “B” is information
with respect to the Purchaser’s adequate assurance of future performance under any Assumed
Contracts. The Debtor and the Purchaser further reserve the right to present additional
information with respect to the Purchaser’s adequate assurance of future performance.

        PLEASE TAKE FURTHER NOTICE that if you object to the assumption and
assignment of your Assumed Contract, disagree with the Cure Amounts shown for the Assumed
Contracts, or object to the Purchaser’s ability to provide adequate assurance, you must file an
objection     in     writing      with       the    Bankruptcy        Court   on    or   before
__________________________________ and serve such objection so that it is actually received
by the following parties as of that date: (i) counsel for the Debtor, Obermayer Rebmann Maxwell
& Hippel LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA 19102,
Attn: Edmond M. George, Esquire; (ii) the Office of The United States Trustee, Custom House,
200 Chestnut Street, Suite 502, Philadelphia, PA 19106; and (iii) counsel to the Purchaser. If
you timely file an objection that you are unable to consensually resolve with the Debtor, such
objection will be heard by the Bankruptcy Court at the hearing on the Sale Motion.

       PLEASE TAKE FURTHER NOTICE that any and all objections based on the proposed
Cure Amounts must be filed by the deadline set forth above, even if the Purchaser is not the
Successful Bidder at Auction.

     PLEASE TAKE FURTHER NOTICE THAT IF YOU DO NOT TIMELY FILE AND
SERVE AN OBJECTION AS STATED ABOVE, THE COURT MAY GRANT THE RELIEF
REQUESTED IN THE SALE MOTION WITHOUT FURTHER NOTICE. ANY NON-
DEBTOR PARTY TO ANY ASSUMED CONTRACTS WHO DOES NOT TIMELY OBJECT
TO THE CURE AMOUNTS FOR SUCH ASSUMED EXECUTORY CONTRACT IS
DEEMED TO HAVE CONSENTED TO SUCH CURE COSTS, AS WELL AS THE


4
         Your receipt of this notice does not constitute an admission by the Debtor that your agreement in fact
constitutes an executory contract or unexpired lease under section 365 of the Bankruptcy Code, and the Debtor
expressly reserves the right to challenge the status of any agreement up until the time of the hearing on the Sale
Motion (the “Sale Hearing”).

                                                       -3-
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27        Desc
                                      Exhibit B Page 29 of 37



ADEQUATE ASSURANCE OF FUTURE PERFORMANCE PROVIDED BY THE
PURCHASER.

        PLEASE TAKE FURTHER NOTICE that in the event the Purchaser is not the
Successful Bidder, within two (2) days after the Auction, the Debtor will file a supplemental
notice (the “Supplemental Contract Notice”) containing the executory contracts and unexpired
leases that the Debtor seeks to assume and assign to the Successful Bidder. Such notice will also
contain (a) adequate assurance information with regards to the Successful Bidder and (b) the
deadline for parties to object to the proposed assumption and assignment on adequate assurance
grounds. Only objections based on the Successful Bidder’s adequate assurance may be filed in
response to the Supplemental Contract Notice, to the extent applicable.

       PLEASE TAKE FURTHER NOTICE that all requests for information concerning the
Bid Procedures Order or the Sale Motion should be in writing directed to Obermayer Rebmann
Maxwell & Hippel LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA
19102, Attn: Edmond M. George, Esquire or edmond.george@obermayer.com.



Dated: ___________, 2021                       OBERMAYER REBMANN MAXWELL &
                                               HIPPEL LLP



                                               Edmond M. George, Esquire
                                               Michael D. Vagnoni, Esquire
                                               Centre Square West
                                               1500 Market Street, Suite 3400
                                               Philadelphia, PA 19102
                                               (215) 665-3140 (telephone)
                                               (215) 665-3165 (fax)
                                               Edmond.george@obermayer.com
                                               Michael.vagnoni@obermayer.com
                                               Counsel for Debtor




                                                -4-
OMC\4820-9765-4264.v2-9/1/21
      Case 21-11466-elf           Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27     Desc
                                         Exhibit B Page 30 of 37



                                                       EXHIBIT “A”

                                 Contracts/Leases to be Assumed and Assigned1


Non-Debtor Party           Debtor Party        Contract/Lease     Date   Cure Amount   Purchaser
  and Address                                                                          Designated
                                                                                        Contract




  1
           The Debtor reserves the right to amend this Exhibit.

                                                          -5-
  OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27   Desc
                                      Exhibit B Page 31 of 37



                                           EXHIBIT “B”

                                   Purchaser’s Adequate Assurance




                                                -6-
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27   Desc
                                      Exhibit B Page 32 of 37



                                              Exhibit 5

                                     Supplemental Contract Notice




OMC\4820-9765-4264.v2-9/1/21
    Case 21-11466-elf           Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27                        Desc
                                       Exhibit B Page 33 of 37



                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

                                                               :
    In re:                                                     :
                                                               :   Chapter 11
    1121 PIER VILLAGE LLC,                                     :
    PENN TREATY HOMES LLC,                                     :   Lead Case No. 21-11466-ELF
    2626 FRANKFORD LLC,                                        :
    285 KINGSLAND LLC,                                         :   Jointly Administered
    231 E 123 LLC,                                             :
    193 HANCOCK LLC,                                           :
                                                               :
                               Debtors.                        :
                                                               :

            SUPPLEMENTAL NOTICE OF PROPOSED ASSUMPTION AND
        ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       PLEASE TAKE NOTICE that on ___________________, the United States Bankruptcy
Court for the Eastern District of Pennsylvania (the “Bankruptcy Court”) entered its Order
(A) Approving Bid Procedures Relating to the Sale of Debtor’s Assets; (B) Scheduling Hearing
to Consider Sale and Approving Form and Matter of Notices; (C) Approving Expense
Reimbursement Provision and Break-Up Fee; and (D) Granting Related Relief (the “Bid
Procedures Order”) pursuant to which the Bankruptcy Court approved bid procedures in
connection with the motion of 2626 Frankford LLC (the “Debtor”) to sell substantially all of the
assets of the Debtor (the “Sale Motion”) to ___________ or the successful purchaser of the
Debtor’s assets at auction (the “Successful Bidder”). An auction was thereafter held on
___________________, 2021 after which ______ (the “Purchaser”) was determined to be the
Successful Bidder.

       PLEASE TAKE FURTHER NOTICE that the hearing on the Sale Motion has been set
for ____________________ (prevailing Eastern Time) before the Honorable Eric L. Frank in the
United States Bankruptcy Court for the Eastern District of Pennsylvania, Robert N.C. Nix Sr.
Federal Courthouse, 900 Market Street, Suite 400, Courtroom 1, 2nd Floor, Philadelphia, PA
19107. Pursuant to the Sale Motion, the Debtor seeks, inter alia, the approval of the Bankruptcy
Court for the sale of substantially all of the assets of the Debtor (the “Assets”), including the
assumption and assignment of various executory contracts and unexpired leases (the “Assumed
Contracts”).

      PLEASE TAKE FURTHER NOTICE that each of the Assumed Contracts proposed to be
assumed by the Debtor and assigned to the Purchaser are listed on Exhibit “A” hereto. 1



1
             Your receipt of this notice does not constitute an admission by the Debtor that your agreement in fact
             constitutes an executory contract or unexpired lease under section 365 of the Bankruptcy Code.


OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27       Desc
                                      Exhibit B Page 34 of 37



        PLEASE TAKE FURTHER NOTICE that the Purchaser may include, remove or exclude
certain agreements from the list of Assumed Contracts by providing written notice to the Debtor
and the affected counterparty prior to the Supplemental Sale Hearing (as defined below).
Accordingly, the inclusion of any executory contract or unexpired lease on Exhibit “A” hereto is
not, and should not be deemed to be, an agreement or acknowledgment by the Purchaser that
such executory contract or unexpired lease is an Assumed Contract.

       PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit “B” is information
with respect to the Purchaser’s adequate assurance of future performance under any Assumed
Contracts. The Debtor and the Purchaser further reserve the right to present additional
information with respect to the Purchaser’s adequate assurance of future performance.

        PLEASE TAKE FURTHER NOTICE that if you object to the adequate assurance of
future performance provided by the Purchaser, you must file an objection in writing with the
Court on or before 4:00 p.m. (prevailing Eastern Time) on the date that is eleven (11) days
from the date of this notice, and serve such objection so that it is actually received by the
following parties as of that date: (i) counsel for the Debtor, Obermayer Rebmann Maxwell &
Hippel LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA 19102, Attn:
Edmond M. George, Esquire; (ii) the Office of The United States Trustee, Custom House, 200
Chestnut Street, Suite 502, Philadelphia, PA 19106; and (iii) counsel to the Purchaser. If you
timely file an objection that you are unable to consensually resolve with the Debtor, such
objection will be heard by the Court on ____________________ (prevailing Eastern time) (the
“Supplemental Sale Hearing”).

        PLEASE TAKE FURTHER NOTICE that only objections based on the Purchaser’s
proposed adequate assurance may be filed in response to this notice. The deadline to object to
the Cure Amounts shown on Exhibit “A” was ____________, and thus any such objections not
timely filed have been waived.

     PLEASE TAKE FURTHER NOTICE THAT IF YOU DO NOT TIMELY FILE AND
SERVE AN OBJECTION AS STATED ABOVE, THE COURT SHALL DEEM THAT YOU
HAVE CONSENTED TO THE ADEQUATE ASSURANCE OF FUTURE PERFORMANCE
PROVIDED.

       PLEASE TAKE FURTHER NOTICE that all requests for information concerning the
Bid Procedures Order or the Sale Motion should be in writing directed to Obermayer Rebmann
Maxwell & Hippel LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA
19102, Attn: Edmond M. George, Esquire or edmond.george@obermayer.com.

Dated: ________________                        OBERMAYER REBMANN MAXWELL &
                                               HIPPEL LLP

                                               Edmond M. George, Esquire
                                               Michael D. Vagnoni, Esquire
                                               Centre Square West
                                               1500 Market Street, Suite 3400


                                                 2
OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27   Desc
                                      Exhibit B Page 35 of 37



                                               Philadelphia, PA 19102
                                               (215) 665-3140 (telephone)
                                               (215) 665-3165 (fax)
                                               Edmond.george@obermayer.com
                                               Michael.vagnoni@obermayer.com

                                               Counsel for Debtor




                                                 3
OMC\4820-9765-4264.v2-9/1/21
    Case 21-11466-elf           Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27        Desc
                                       Exhibit B Page 36 of 37



                                                 EXHIBIT “A”

                               Contracts/Leases to be Assumed and Assigned1


       Non-Debtor Party            Debtor Party         Contract/Lease   Date   Cure Amount
         and Address




1
         The Debtor reserves the right to amend this Exhibit.


OMC\4820-9765-4264.v2-9/1/21
  Case 21-11466-elf            Doc 114-2 Filed 09/01/21 Entered 09/01/21 17:08:27   Desc
                                      Exhibit B Page 37 of 37



                                           EXHIBIT “B”

                                   Purchaser’s Adequate Assurance




                                                -5-
OMC\4820-9765-4264.v2-9/1/21
